Citation Nr: 0525146	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-30 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for bilateral heel 
disorders.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for bilateral heel disorders.  


FINDINGS OF FACT

1.  The service medical records are entirely negative for any 
manifestations, complaints, treatment, or diagnosis related 
to the feet and/or heels.

2.  The record does not contain any competent evidence 
establishing that the veteran's currently manifested heel 
disorders are etiologically related to service.  


CONCLUSION OF LAW

The veteran does not have a currently manifested disorder of 
the heels which was incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before the adjudication of his service 
connection claim, and therefore the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In November 2002, February 2003, and December 2003 letters 
implementing VA's duties to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claim, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  Collectively, these letters also 
provided full notice as to the VCAA's provisions, and the 
December 2003 letter including the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the veteran 
was advised by virtue of a March 2003 rating decision and a 
detailed September 2003 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that the service medical 
records and specifically identified private treatment records 
have been secured for the file.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) are negative for any pre-
existing foot or heel disorders.  There is no complaint by 
the veteran of any foot or heel injury, no treatment, and no 
diagnosis of a relevant problem shown in the SMRs.

In August 2002, the veteran filed a service connection claim 
for heel disabilities, explaining that at the end of his boot 
camp he had a golf-ball-size bump on the back of each heel.  
He indicated that, in approximately 2000, he had begun having 
severe pain in the heel area.  In a March 2003 statement, the 
veteran reported that he never went to sickbay for swelling 
of the heel, and reported that the heels were not painful 
during service.  

Private medical records dated from 1999 to 2002 reflect that 
the veteran was seen for foot complaints in approximately 
1999.  In November 2000 the veteran complained of heel pain.  
October 2001 X-ray films revealed long posterior and plantar 
calcaneal spurs bilaterally, with otherwise no osseous 
abnormality.  An October 2001 entry documents a one-year 
history of bilateral calcaneal growths.  A clinical 
assessment of calcaneal spurs/ganglion cysts, versus benign 
cysts, was made.  The veteran was treated for bilateral heel 
pain in November 2001, at which time he reported that this 
had been increasing in severity for the past several years 
and was noticeable after activity.  Physical examination 
revealed significant enlargement on the posterior aspect of 
the calcaneus bilaterally.  Neurovascular examination was 
within normal limits.  The doctor recommended accommodation 
of the deformity with proper footwear, as opposed to surgical 
correction.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  It 
is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

IV.  Analysis

The veteran essentially contends that his currently claimed 
bilateral heel disorders are etiologically related to his 
active military service.  For entitlement to service 
connection, there must be competent medical evidence of a 
nexus between the in-service findings and diagnoses, the 
post-service symptoms, and a current diagnosed disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, current medical evidence establishes 
abnormalities of the heels as shown by X-ray films (described 
as calcaneal spurs) and that possible ganglion or benign 
cysts have also been diagnosed bilaterally.  Accordingly, 
currently manifested disorders of the heels are shown.  

The SMRs are negative for any indication of problems 
involving the heels, and the veteran acknowledges that he 
neither experienced pain in the heels nor sought any medical 
care for them in service.  It is significant to note that 
there is no medical documentation of any foot problems in 
service, or until 1999, more than 25 years after his service 
separation.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991); see also Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent).  

Furthermore, even though treatment for post-service foot 
problems is shown from 1999 to 2002, there is no competent 
evidence of record which establishes, or even suggests, an 
etiological relationship between service and the veteran's 
currently manifested heel disorders.  The veteran is 
certainly capable of providing evidence such as giving a 
history of heel swelling in service, as he has done in this 
case.  However, a layperson is generally not qualified to 
opine on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the cause of 
his currently claimed heel disorder.  See Robinette v. Brown, 
8 Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 38494.  

The Board is well aware that, although the veteran is not 
competent to render a medical opinion or formulate an 
etiology of his currently claimed bilateral heel disorders, 
he may present evidence of heel/foot symptomatology in 
service, and we have no reason to doubt, for the purpose of 
the present decision, his assertion that he had some type of 
lumps on his heels in basic training, more than three decades 
ago.  See Collette v. Brown, 82 F.3d 389 (1996).  Here, 
however, the veteran has not submitted or identified any 
medical opinion or other medical evidence regarding an 
etiological relationship to service that supports his claim, 
nor is there any objective medical evidence which shows any 
foot or heel problems in service.

In view of the foregoing, the preponderance of the probative 
and objective medical evidence now of record militates 
against a finding that the veteran has bilateral heel 
disorders related to service or any incident thereof.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral heel disorders is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


